Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/20/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10994890, 10647471 and 9926104 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest reference is Hutchins (D458140).  Hutchins discloses a center portion (figure 3) including at least two center sidewalls (figure 1; either side of bottle): a first end portion extending from said center portion and situated at a first angle with respect to said center portion (figure 3) and including at least two first sidewalls (figure 1; either side of bottle), such that a profile of the container apparatus is undulating (Figure 3); a second end portion extending from said center portion and situated at a second angle with respect to said center portion (figure 3) and including at least two second sidewalls (figure 1; either side of bottle), said second angle being equal and opposite the first angle (Figure 3): said at least two second sidewalls parallel to said at least two first sidewalls (Figure 1): an interior cavity defined at least in part by interior faces of each of said center, first and second sidewalls (Figure 1); and at least one orifice located in said first end portion for passing matter to and from said interior cavity (figure 3).  Hutchins does not disclose a first wall defined between said center, first and second walls and a handle located in said first wall.

    PNG
    media_image1.png
    267
    595
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733